DETAILED ACTION
This non-final Office action is in response to the claims filed on October 2, 2019.
Status of claims: claims 1-21 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 and 4/30/2020 were considered by the examiner. 

Drawings
The drawings are objected to because they fail the requirements of MPEP 608.02(V) / 37 CFR 1.84(l)
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 - “the center rotation unit is …” “and is configured to simultaneously rotate the first door to the outside of the vehicle interior of the vehicle body,” “the center rotation unit is …” “and simultaneously is configured to rotate the first door to the inside of the vehicle interior of the vehicle body” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 – “opening/closing” is unclear. What is meant by “/”? Opening and closing? Opening or closing? Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-11, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0800944 A1 to Heya et al. (hereinafter “Heya”).
Heya discloses a device for operating opposite sliding doors of a vehicle having a vehicle body, the device comprising: 
a center rail 34 mounted at a center inside a first door 21 in a longitudinal direction of the vehicle body, the center rail formed in a curved shape so that the first door moves to the outside of a vehicle interior of the vehicle when the first door is opened; 
a center roller P5 (see FIGS. 3,5,14) mounted on the vehicle body so as to correspond to the center rail, the center roller configured to move the center rail by being coupled to the center rail when the first door is opened or closed as a center bearing unit formed at one side of the center roller is seated on the center rail, wherein the center roller has a center shaft formed at a position spaced apart from the center bearing unit such that the center shaft can rotate the center roller; 
a lower rail 27 mounted at a lower side of the vehicle body in the longitudinal direction of the vehicle body, the lower rail formed in a curved shape so that the first door moves inside the vehicle when the first door is closed; and 
a lower roller P6 (see FIGS. 3,5,17) mounted at a lower side inside the first door so as to correspond to the lower rail, the lower roller configured to move along the lower rail by being coupled to the lower rail when the first door is opened or closed as a lower bearing unit formed at one side of the lower roller is seated on the lower rail, wherein the lower roller has a lower shaft 512 formed at a position spaced apart from the lower bearing unit such that the lower shaft can rotate the lower roller. (claim 1)
Heya further discloses wherein the center rail further comprises a center guide portion S4 that is bent in an n shape toward the center roller and positioned at an upper side of the center rail. (see FIG. 14) (claim 3)
Heya further discloses wherein the center bearing unit further comprises a center guide bearing 53 (see FIG. 14) which is formed in a cylindrical shape and inserted into a lower side of the center guide portion so that a circumferential surface of the center guide bearing comes into contact with a lateral surface the center guide portion, such that the circumferential surface of the center guide bearing can rotate along the lateral surface of the center guide portion to allow the center roller to perform a rolling movement when the first door is opened or closed, and the center guide bearing prevents the center roller from being withdrawn from the center rail and can guide the first door along a movement trajectory. (claim 4)
Heya further discloses wherein the center rail further comprises a center support portion S5 (see FIG. 14) that is formed by being a lower portion of the center rail toward the center roller. (claim 5)
Heya further discloses wherein the center roller further comprises: a center fixing unit 57 (see FIG. 14) that has one side which is mounted on the vehicle body to fix the center roller to the vehicle body, and another side that is bent at a predetermined angle and at which the center shaft is formed; and a center rotation unit 55 that has one end which is connected to the center fixing unit so as to be pivotable about the center shaft, and another end at which the center bearing unit is mounted. (claim 8)
Heya further discloses wherein the center roller further comprises a center rotation restriction unit 58 that is connected to the center fixing unit so as to be pivotable about the center shaft and mounted at a lateral side of the center rotation unit to restrict a rotation angle of the center rotation unit when the first door is opened or closed. (See FIGS. 14,15) (claim 9)
Heya further discloses wherein when the first door is opened, the center rotation unit is configured to rotate about the center shaft to enable the center roller to move relative to the curved center rail and is configured to simultaneously rotate the first door to the outside of the vehicle interior of the vehicle body, and when the first door is closed, the center rotation unit is configured to rotate about the center shaft to enable the center roller to move relative to the curved center rail and simultaneously is configured to rotate the first door to the inside of the vehicle interior of the vehicle body. (claim 10)
Heya further discloses wherein the center bearing unit has a male stopper 58 that is formed in a protrusion shape at an upper side of the center bearing unit to prevent the center rail from moving while exceeding a predetermined range. (claim 11)
Heya further discloses wherein the lower rail further comprises: a lower guide portion S2 (see FIG. 17) that is bent in an n shape toward the lower roller and is positioned at an upper side of the lower rail; and a lower support portion that extends from the lower guide portion to the lower roller. (claim 14)
Heya further discloses wherein the lower bearing unit further comprises a lower guide bearing 28 (see FIG. 17) that is formed in a cylindrical shape and is inserted into a lower side of the lower guide portion so that a circumferential surface of the lower guide bearing comes into contact with a lateral surface of the lower guide portion, such that the lower guide bearing can perform a rolling movement along the lower rail when the first door is opened or closed, and the lower guide bearing prevents the lower roller from being withdrawn from the lower rail and guides the first door along a movement trajectory. (claim 15)
Heya further discloses wherein the lower bearing unit further comprises a lower rod bearing 516 (see Fig. 17) that is formed in a cylindrical shape and is inserted into a lower side of the lower support portion so that a circumferential surface of the lower rod bearing comes into contact with a lower surface of the lower support portion, such that the lower rod bearing can perform a rolling movement along the lower support portion when the first door is opened or closed, and the lower rod bearing supports a load of the first door. (claim 16)
Heya further discloses wherein the lower rail further comprises a lower anti-rotation portion S3 that is formed by bending a lower portion of the lower rail toward the lower roller. (claim 17)
Heya further discloses wherein the lower bearing unit further comprises a lower anti- rotation bearing 516 that is positioned such that a circumferential surface of the lower anti-rotation bearing comes into contact with the lower anti-rotation portion and prevents a rotation of the first door caused by a load of the first door when the first door is opened or closed. (claim 18)
Heya further discloses wherein the lower anti-rotation bearing comprises: 
a first lower anti-rotation bearing 28 that is positioned such that a circumferential surface of the first lower anti-rotation bearing comes into contact with an upper surface of the lower anti- rotation portion and can perform a rolling movement along the lower anti-rotation portion when the first door is opened or closed; and 
a second lower anti-rotation bearing 516 that is positioned such that a circumferential surface of the second lower anti-rotation bearing comes into contact with a lateral surface of the lower anti-rotation portion and can perform a rolling movement along the lower anti-rotation portion when the first door is opened or closed. (see FIG. 17) (claim 19)
Heya further discloses wherein the lower roller further comprises: 
a lower fixing unit 51 that has one side mounted on the first door to fix the lower roller to the first door, and another side that is bent at a predetermined angle and at which the lower shaft is formed; and 
a lower rotation unit 514 that has one end connected to the lower fixing unit so as to be pivotable about the lower shaft, and another end at which the lower bearing unit is mounted. (See FIGS. 16,17) (claim 20)
Heya further discloses wherein when the first door is opened, the lower rotation unit is configured to rotate about the lower shaft to enable the lower roller to move along the curved lower rail and to simultaneously rotate the first door to the outside of the vehicle interior of the vehicle body, and when the first door is closed, the lower rotation unit is configured to rotate about the lower shaft to enable the lower roller to move along the curved lower rail and to simultaneously rotate the first door to the inside of the vehicle interior of the vehicle body. (claim 21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heya, as applied to claims 1, 3-5, 8-11, and 14-21 above, in view of US 2016/0129769 to Choi.
Heya fails to disclose front and rear doors.
Choi teaches wherein the doors include a front door 1 and a rear door 2, and wherein a pair of center rails, a pair of center rollers, a pair of lower rails, and a pair of lower rollers are mounted vertically symmetrically, such that the front door and the rear door are opened in opposite directions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include front and rear doors that open in opposite directions with Heya, as taught by Choi, in order to facilitate entering and exiting the Heya vehicle.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heya, as applied to claims 1, 3-5, 8-11, and 14-21 above, in view of EP1916133A1.
Heya, as applied above, fails to disclose a center anti-rotation bearing.
EP1916133A1 teaches of a center bearing unit further comprises a center anti- rotation bearing 10 (see FIG. 2) that is formed in a cylindrical shape and is inserted into an upper side of the center support portion 7c,7a so that a circumferential surface of the center anti-rotation bearing comes into contact with the center support portion, such that the center anti-rotation bearing can rotate in a state in which the circumferential surface of the center anti-rotation bearing is in contact with an upper surface of the center support portion when the first door is opened or closed, and the center anti-rotation bearing prevents a rotation of the first door caused by a load of the first door when the first door is opened or closed. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a center anti-rotation bearing with the Heya center bearing unit, as taught by EP1916133A1, in order to further assist with guiding and movement of the door in the center rail and provide additional support for the door on the center rail. (claim 6)
	Heya, as applied above, further discloses wherein the center bearing unit further comprises a center rod bearing 35 (see Fig. 14) that is formed in a cylindrical shape and is inserted into a lower side of the center support portion so that a circumferential surface of the center rod bearing comes into contact with the center support portion, such that the center rod bearing can rotate in a state in which the circumferential surface of the center rod bearing is in contact with a lower surface of the center support portion when the first door is opened or closed, and the center rod bearing supports a load of the first door. (claim 7)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heya, as applied to claims 1, 3-5, 8-11, and 14-21 above.
Heya discloses wherein the center rail further comprises: a full-opening female stopper 59 that is formed at one side of the center rail so as to come into contact with the male stopper when the first door is opened; but fails to disclose a closing female stopper formed at another side of the center rail.
On the other hand, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to include a closing female stopper formed at another side of the center rail so as to come into contact with the male stopper when the first door is closed, wherein the full-opening female stopper, the closing female stopper, and the male stopper restrict an opening/closing range of the first door, in order to further secure the door in the closed latched/locked position as well as since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (claim 12)
	Heya, as applied above, further discloses wherein the full-opening female stopper, together with the male stopper, prevents movement of the first door by fixing the first door when the first door is in an opened state, and the closing female stopper, together with the male stopper, prevents the movement of the first door by fixing the first door when the first door is in a closed state. (claim 13)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634